DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10, 12-15, & 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 1 & 7, the amended claim limitation recites, “in a case where the determined initial touch position belongs to the second operation region, performs control such that the second operation signal is not output when the touch position stops at the second operation region for the predetermined period of time”, appears to be new matter.


There appears to be no support for not outputting the second operation signal when the initial touch position stops at the second operation region for the predetermined period of time.  
More explicitly, the instant application does not appear to support using the same predetermined period of time used for determining the outputting of the second operation signal when the initial touch position slides from a first touch position to the second touch position for use in determining when to output the second operation signal. 
In addition, the instant application does not appear to support using any predetermined period of time for determining to not output the second operation signal when the initial touch position begins and stops in the second operation region. 
For purposes of examination the Examiner will be interpreting the amended claim limitation of “in a case where the determined initial touch position belongs to the second operation region, performs control such that the second operation signal is not output when the touch position stops at the second operation region for the predetermined period of time” as “in a case where the determined initial touch position belongs to the second operation region, performs control such that the second operation signal is not output when the touch position stops at the second operation region for a second predetermined period of time”.
The dependent claims 2-5, 8-10, 12-15, & 18-19, fail to rectify the issue.

Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claims 1 & 7, the Applicant argues [Remarks: pg. 7, 2nd last para. - pg. 8, 2nd para.], that the prior art of record fails to teach the amended independent claims. 
The Office respectfully disagrees.

For purposes of examination the Examiner will be interpreting the amended claim limitation of “in a case where the determined initial touch position belongs to the second operation region, performs control such that the second operation signal is not output when the touch position stops at the second operation region for the predetermined period of time” as “in a case where the determined initial touch position belongs to the second operation region, performs control such that the second operation signal is not output when the touch position stops at the second operation region for a second predetermined period of time”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Refer to paragraphs 81-86 & 38 of Hinckley (US 20030043174).  In the active region 102, corresponding to claimed second operation region, upon an initially detected touch position within the active region 102, results in a paging operation signal (page up, page down, page left, page right) being output [see para. 81 -82], Since, the paging operation signal is output, the autoscrolling operation signal, corresponding to claimed second operation signal is not output.
Further, when the initial touch stops in the active region 102, corresponding to claimed second operation region, for a second predetermined period of time between 0-200 ms, the second operation signal is not output because the input is interpreted as a tap [see para. 38, 81-82, & 84-86]. 
In the scrolling region 101, corresponding to claimed first operation region, upon an initially detected touch position within the scrolling region 101, results in a scrolling operation signal (absolute or relative scrolling) being output [see para. 81-82 & 84-86]. Since, the scrolling operation signal is output, the autoscrolling operation signal, corresponding to the claimed second operation signal is not output.

The amount of autoscrolling corresponding to the time the user has stopped in the active region 102, corresponding to second operation region [para. 38 & 85-86].
Thus, Hinckley as modified by Hinckley 123’ teaches the amended claim limitations of the independent claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-10, 12-15, & 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinckley et al. (US 20030043174), in view of Hinckley et al. (US 20030043123), hereinafter Hinckley 123’.
As to claim 1, Hinckley teaches a touch-type input device [abstract] comprising: 
an operation unit having a first operation region (scrolling region 101) [fig. 1a] and a second operation region (active region 102) [fig. 1a], the first and second operation regions being disposed adjacent to each other [fig. 1a]; 
a detection unit [para. 20-21] that detects a touch position [para. 20-21] of a pointer [para. 20-21] on the first or second operation region [para. 20-23]; and
an operation control unit [fig. 2 & para. 20-23] that:
	determines which of the first or second operation region the touch position initially detected by the detection unit belongs to when the detection unit detects a touch operation on the first or second operation region [para. 38 & 81-86];
	in a case where the determined initial touch position belongs to the first operation region (scrolling region 101) [fig. 1a & para. 38, 81-82, & 84-86], outputs a first operation signal [para. 81-82 & 84-86] of a degree of operation corresponding to a movement distance of the touch position when the 
	in a case where the determined initial touch position belongs to the second operation region (active region 102) [fig. 1a & para. 81-82 & 84-86], performs control such that the second operation signal is not output when the touch position stops at the second operation region for the predetermined period of time [para. 38, 81-82, & 84-86].
Hinckley does not explicitly teach wherein the first operation region for providing a first tactile sensation and the second operation region for providing a second tactile sensation different from the first tactile sensation.
Hinckley 123’ teaches the concept of a touch-type input device [abstract], that utilizes a first operation region (scrolling surface) [figs. 1-5 & para. 40, 44, 49, 52, & 66-68] for providing a first tactile sensation and a second operation region (end areas) [figs. 1-5 & para. 40, 44, 49, 52, & 66-68] for providing a second tactile sensation different from the first tactile sensation [figs. 1-5 & para. 40, 44, 49, 52, & 66-68].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first operation region and the second operation region of the operation unit of the touch-type input device of Hinckley, such that the first operation region for providing a first tactile sensation and the second operation region for providing a second tactile sensation different from the first tactile sensation, as taught by Hinckley 123’, to improve usability, as taught by Hinckley 123’ [para. 40].
As to claim 2, Hinckley as modified by Hinckley 123’ teaches the touch-type input device according to claim 1, wherein the operation control unit outputs, as the second operation signal, an operation signal of a degree of operation corresponding to a period of time during which the touch position stops at the second operation region [Hinckley: para. 84-86].
claim 3, Hinckley as modified by Hinckley 123’ teaches the touch-type input device according to claim 1, wherein the operation control unit outputs, as the second operation signal, an operation signal of a degree of operation which corresponds to a movement distance of the touch position within the second operation region and is larger than the degree of operation corresponding to the movement distance of the touch position within the first operation region [Hinckley: para. 84-86]. 
As to claim 4, Hinckley as modified by Hinckley 123’ teaches the touch-type input device according to claim 1, wherein the detection unit detects a change of the touch position with respect to a direction in which the first and second operation regions are adjacent to each other as the slide operation and does not detect a change of the touch position with respect to a direction perpendicular to the adjacent direction as the slide operation (single axis scrolling) [Hinckley: figs. 1a & 4 & para. 30 & 89].
As to claim 5, Hinckley as modified by Hinckley 123’ teaches the touch-type input device according to claim 1, wherein the second operation region is disposed adjacently to each of one end and the other end of the first operation region (active regions 102 and 103) [Hinckley: fig. 1a].
As to claim 7, Hinckley teaches a method for detecting an operation using a touch-type input device [abstract] provided with an operation unit having a first operation region (scrolling region 101) [fig. 1a] and a second operation region (active region 102) [fig. 1a], the first and second operation regions being disposed adjacent to each other [fig. 1a]; the operation detection method comprising: 
detecting a touch position of a pointer [para. 20-21] on the first or second operation region using a detection unit of the touch-type input device [para. 20-23]; 
determines which of the first or second operation region the touch position initially detected by the detection unit belongs to when the detection unit detects a touch operation on the first or second operation region [para. 38 & 81-86];
in a case where the determined initial touch position belongs to the first operation region (scrolling region 101) [fig. 1a & para. 38, 81-82, & 84-86], outputting a first operation signal [para. 81-82 & 84-86] of a degree of operation corresponding to a movement distance of the touch position using an operation control unit of the touch-type input device when a slide operation in which the touch position detected by the detection unit changes within the first operation region is performed (absolute or relative scrolling) [para. 81-82 & 84-86] and outputting a second operation signal (autoscrolling) [para. 81-82 & 84-86] 
in a case where the determined initial touch position belongs to the second operation region (active region 102) [fig. 1a & para. 81-82 & 84-86], performs control such that the second operation signal is not output when the touch position stops at the second operation region for the predetermined period of time [para. 38, 81-82, & 84-86].
Hinckley does not explicitly teach wherein the first operation region for providing a first tactile sensation and the second operation region for providing a second tactile sensation different from the first tactile sensation.
Hinckley 123’ teaches the concept of a method of detecting an operation using a touch-type input device [abstract] that utilizes a first operation region (scrolling surface) [figs. 1-5 & para. 40, 44, 49, 52, & 66-68] for providing a first tactile sensation and a second operation region (end areas) [figs. 1-5 & para. 40, 44, 49, 52, & 66-68] for providing a second tactile sensation different from the first tactile sensation [figs. 1-5 & para. 40, 44, 49, 52, & 66-68].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first operation region and the second operation region of the operation unit of the touch-type input device utilized with the method of Hinckley, such that the first operation region for providing a first tactile sensation and the second operation region for providing a second tactile sensation different from the first tactile sensation, as taught by Hinckley 123’, to improve usability, as taught by Hinckley 123’ [para. 40].
As to claim 8, Hinckley as modified by Hinckley 123’ teaches the operation detection method according to claim 7, wherein the second operation signal is an operation signal of a degree of operation corresponding to a period of time during which the touch position stops at the second operation region [Hinckley: para. 84-86].
As to claim 9, Hinckley as modified by Hinckley 123’ teaches the operation detection method according to claim 7, wherein the second operation signal is an operation signal of a degree of operation 
As to claim 10, Hinckley as modified by Hinckley 123’ teaches the operation detection method according to claim 7, wherein a change of the touch position with respect to a direction in which the first and second operation regions are adjacent to each other is detected as the slide operation, and a change of the touch position with respect to a direction perpendicular to the adjacent direction is not detected as the slide operation (single axis scrolling) [Hinckley: figs. 1a & 4 & para. 30 & 89].
As to claim 12, Hinckley as modified by Hinckley 123’ teaches the touch-type input device according to claim 2, wherein the detection unit detects a change of the touch position with respect to a direction in which the first and second operation regions are adjacent to each other as the slide operation and does not detect a change of the touch position with respect to a direction perpendicular to the adjacent direction as the slide operation (single axis scrolling) [Hinckley: figs. 1a & 4 & para. 30 & 89].
As to claim 13, Hinckley as modified by Hinckley 123’ teaches the touch-type input device according to claim 3, wherein the detection unit detects a change of the touch position with respect to a direction in which the first and second operation regions are adjacent to each other as the slide operation and does not detect a change of the touch position with respect to a direction perpendicular to the adjacent direction as the slide operation (single axis scrolling) [Hinckley: figs. 1a & 4 & para. 30 & 89].
As to claim 14, Hinckley as modified by Hinckley 123’ teaches the touch-type input device according to claim 2, wherein the second operation region is disposed adjacently to each of one end and the other end of the first operation region (active regions 102 and 103) [Hinckley: fig. 1a].
As to claim 15, Hinckley as modified by Hinckley 123’ teaches the touch-type input device according to claim 3, wherein the second operation region is disposed adjacently to each of one end and the other end of the first operation region (active regions 102 and 103) [Hinckley: fig. 1a].
As to claim 18, Hinckley as modified by Hinckley 123’ teaches the operation detection method according to claim 8, wherein, in the second step, a change of the touch position with respect to a direction in which the first and second operation regions are adjacent to each other is detected as the slide operation, and a change of the touch position with respect to a direction perpendicular to the 
As to claim 19, Hinckley as modified by Hinckley 123’ teaches the operation detection method according to claim 9, wherein, in the second step, a change of the touch position with respect to a direction in which the first and second operation regions are adjacent to each other is detected as the slide operation, and a change of the touch position with respect to a direction perpendicular to the adjacent direction is not detected as the slide operation (single axis scrolling) [Hinckley: figs. 1a & 4 & para. 30 & 89].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID TUNG/Primary Examiner, Art Unit 2694